DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11, 13-14, 18-19, 22-26, 28-29 and 33 are allowed.

Regarding claims 1 and 29, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 29 as a whole; and further defined by “determining screen coordinates for location of the user selectable user interface elements; determining the temporal point within the presentation of the current one of the narrative segments in which to at least start presenting the user selectable user interface elements; creating overlay views of the user selectable user interface elements with respective links to other ones of the narrative segments; initially causing overlay views of the user selectable user interface elements to be hidden from presentation during the presentation of the current one of the narrative segments; determining whether the temporal point within the presentation of the current one of the narrative segments has been reached; and in response to reaching the temporal point within the presentation of the current one of the narrative segments, causing overlay views of the user selectable user interface elements to be rendered as visible during the presentation of the current one of the narrative segments at the respective screen coordinates”, in combination with 

	Regarding claims 2, 4-9, 11, 13-14, 18-19, 22-26, 28 and 33, they depend from allowable claims 1 and 29. Therefore, claims 2, 4-9, 11, 13-14, 18-19, 22-26, 28 and 33 are also held allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423